DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 29-36 are pending in this application.

Claim Interpretation Cleared
In the office action dated 5/28/21, the examiner interpreted part of the claims 1, 2, 4-7, 16, 10, and 23 language to be “intended use”, and claims 1 and 2 as “contingent limitations”.   The applicant has deleted the claims; thus, this is no longer an issue.

Claim Rejections- 35 USC §112(a) Withdrawn
In the office action dated 5/28/21, the examiner rejected claims 1, 2, 16, and 20 under 35 U.S.C. 112(a) as being indefinite for to comply with the written 

Claim Rejections- 35 USC §112(b) Withdrawn
In the office action dated 5/28/21, the examiner rejected claim 1 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants deleted the claims; thus, the rejection is withdrawn.  

Claim Rejections- 35 USC § 102(a)(1) Withdrawn
In the office action dated 5/28/21, the examiner rejected claims 1-7, 9-10, 14-23, and 26-28 under 35 USC § 102(a)(1) as being unpatentable.  In response, the applicants deleted the claims (replacing them with new claims); thus, the rejections are withdrawn.  However, a new 35 USC § 102(a)(1) rejection has been entered for the new claims.

Claim Rejections- 35 USC §103 Withdrawn
In the office action dated 5/28/21, the examiner rejected claim 8, 11-13 and 24-25 under 35 U.S.C. 103 as being unpatentable.  In response, the applicants 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 29-36 are directed to a method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 29 as the claim that represents the claimed invention for analysis.  Claim 29 recites the limitations of sending, receiving, authenticating, and settling gratuity payments.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving the payment amount and payee identification, requesting payee verification, and initiating payment recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “a mobile device” and “one device”, in claim 29; and the additional technical element of “a display on the mobile device” in claim 30, and “a network coupled to the mobile device” in claim 31, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a mobile device, communication elements such as a network.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 29 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 29 is are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claim 29   and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 29-36 are not patent-eligible.
	

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumminaro (20070255653).
Regarding claim 29, Tumminaro teaches 
an electronic tipping method comprising: receiving, by a mobile device carried by a user, data that includes a tip amount and a unique identifier associated with a service provider; and 
([0021] a simple to use, easily accessible electronic payment system that permits the easy exchange of good funds for both peer-to-peer transactions and merchant-customer transactions... In many embodiments, the electronic payment system is accessible to the user over a wireless device such as a cell phone, so that funds can be transferred and their receipt verified substantially in real time, while at the same time providing adequate security to ensure that fraudulent transactions are minimized).
([0022] A mobile payment platform and service according to some embodiments of the present invention provides a fast, easy way to make and verify payments by users of mobile devices… funds are accessed from an account holder's mobile device such as a mobile phone or a personal digital assistant to make or receive payments. Financial transactions may be conducted on a person-to-person (P2P) or person-to-merchant (P2M) basis where each party is identified by a unique indicator such as a telephone number, bar code, or any other suitable indicia. Transactions may be effected through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or "widget").

transmitting the data from the mobile device to at least one device, wherein the at least one device is configured to validate the service provider's identity based on the unique identifier, determine whether the service provider is currently at the service provider's place of employment, and 
([0020] The application residing on the server provides functionality to the restaurant staff via Graphic User Interfaces that can be displayed on the screen of an existing restaurant order management/POS system. The application provides the user with the ability to print receipts for payments that have been processed through the aforementioned system. It also provides the ability to confirm and process transaction details for specific payments made against an outstanding check. Specific system options such as method of communication, data source locations & names, record keeping options and network details are also available. Specific preferences such as the formatting of receipts and rules for payment notifications can also be maintained. Specific queries can be executed to produce a report or data export to efficiently and accurately audit historical transactions that have been processed within the aforementioned system).
([0572] Another level of security is provided by the use of location technology, such as a geo-positioning system or GPS can determine the physical location of the device. Thus, if the account holder is using the payment service in an atypical location (such as when they are on vacation), the account user can be authenticated by asking for the PIN to be re-entered. Another advantage of the location technology is that the services made available to the account holder can be adjusted based on where they are located. For example, discounts or special promotions can be sent along with the confirmation for a transaction whenever the location of the account holder matches that of the merchant. In other embodiments, if the account holder is in the area of a merchant that is offering a special discount, a promotional message could be sent to the account holder if authorized by their profile maintained by the payment server).

initiate a payment to the service provider in an amount equal to the tip amount.  
([0023] The invention provides a mobile payment system (MPS) or mobile person-to-person payment system that allows fast and easy currency transfers. Through the mobile payment system and an access device such as their cell phone, users are able to send, request, and verify receipt of money, pay for services, pay for bills… check the balance, and more… in real time).
([0025] electronic payments… through a link into a user's demand deposit account (DDA) at a bank… accessible to consumers with or without bank accounts…  Need for electronic payments to work across banks… accessible via mobile devices). and
([0035] upon receiving a request pay request at the mobile phone… user may enter a tip amount).

Regarding claim 30, Tumminaro discloses  
receiving data representing the tip amount and the unique identifier associated with the service provider includes providing, by a display on the mobile device carried by the user, an interface that allows the user to select the service provider and specify the tip amount  
([0033] In an embodiment, the invention is a method including the steps of: displaying a first screen on a display of a mobile phone to show a number of options including a first option to pay money to another and a second option to request balance information; upon a user selecting the first option, displaying a second screen where the user enters a target phone number or other indicia to which to send payment; after the user enters the target phone number, displaying a third screen where the user enters a transaction amount; after the user enters the phone number, displaying a fourth screen where the user enters a PIN code; and after the user enters the PIN code, wirelessly sending transaction information including the target phone number, transaction amount, and PIN code to a server for processing).

Regarding claim 31, Tumminaro discloses  
transmitting the data from the mobile device to the at least one device includes transmitting the data via a network coupled to the mobile device and the at least one device
([0442] In an implementation, the connection over the public network 3625 is a secure link that relies on authenticated participants and encryption. Thus, for connections over the Internet, the connection protocol can be, for example, HTTPS and the link can be a virtual private network or VPN. Payment server 3630 is also connected to linked deposit accounts 3635 either over the public network 3625 (not illustrated) or over a proprietary ACH banking or financial network).

Regarding claim 32, Tumminaro discloses  
validating the service provider's identity based on the unique identifier includes searching for the unique identifier in a database coupled to the at least one device 
([0022] verify payments by users of mobile devices… funds are accessed from an account holder's mobile device… identified by a unique indicator such as a telephone number, bar code, or any other suitable indicia… a mobile client application, an instant messaging plug-in application or "widget”).
([0127] On the applications server is a payment processor 119, which can also be connected the merchant interface… include a database… The financial institution can also be connected to the database. The database can include a system of record 130 and virtual pooled accounts… the system of record and virtual pooled accounts may be managed separately from the pooled accounts).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 33, Tumminaro discloses  
determining whether the service provider is currently at the service provider's place of employment includes obtaining a location of a mobile device carried by the service provider and comparing the mobile device location to a physical address of the service provider's employer
([0020] The application residing on the server provides functionality to the restaurant staff via Graphic User Interfaces that can be displayed on the screen of an existing restaurant order management/POS system. The application provides the user with the ability to print receipts for payments that have been processed through the aforementioned system. It also provides the ability to confirm and process transaction details for specific payments made against an outstanding check. Specific system options such as method of communication, data source locations & names, record keeping options and network details are also available. Specific preferences such as the formatting of receipts and rules for payment notifications can also be maintained. Specific queries can be executed to produce a report or data export to efficiently and accurately audit historical transactions that have been processed within the aforementioned system).
([0572] Another level of security is provided by the use of location technology, such as a geo-positioning system or GPS can determine the physical location of the device. Thus, if the account holder is using the payment service in an atypical location (such as when they are on vacation), the account user can be authenticated by asking for the PIN to be re-entered).

Regarding claim 34, Tumminaro discloses  
determining whether the service provider is currently at the service provider's place of employment includes providing, by a display on the mobile device carried by the service provider, an interface that allows the service provider to specify whether the service provider is at the service provider's place of employment
(First, examiner notes that this claim is subjected to a 11(b) rejection.  See above.  However, the prior art is still applicable in the given context of the rejection, please see [0020] The application residing on the server provides functionality to the restaurant staff via Graphic User Interfaces that can be displayed on the screen of an existing restaurant order management/POS system. The application provides the user with the ability to print receipts for payments that have been processed through the aforementioned system. It also provides the ability to confirm and process transaction details for specific payments made against an outstanding check. Specific system options such as method of communication, data source locations & names, record keeping options and network details are also available. Specific preferences such as the formatting of receipts and rules for payment notifications can also be maintained. Specific queries can be executed to produce a report or data export to efficiently and accurately audit historical transactions that have been processed within the aforementioned system).
([0572] Another level of security is provided by the use of location technology, such as a geo-positioning system or GPS can determine the physical location of the device. Thus, if the account holder is using the payment service in an atypical location (such as when they are on vacation), the account user can be authenticated by asking for the PIN to be re-entered).

Regarding claim 35, Tumminaro discloses  
initiating the payment to the service provider includes transmitting a request, to at least one device of a payment system, to deposit the amount equal to the tip amount in an account associated with the service provider.  
([0023] The invention provides a mobile payment system (MPS) or mobile person-to-person payment system that allows fast and easy currency transfers. Through the mobile payment system and an access device such as their cell phone, users are able to send, request, and verify receipt of money, pay for services, pay for bills… check the balance, and more. In addition, in at least some embodiments each of these transactions is effected substantially in real time, with good funds that are immediately available to the recipient).

Regarding claim 36, Tumminaro discloses  
initiating the payment to the service provider includes transmitting a request, to at least one device associated with an employer of the service provider, to deposit the amount equal to the tip amount in an account associated with the service provider
([0023] The invention provides a mobile payment system (MPS) or mobile person-to-person payment system that allows fast and easy currency transfers. Through the mobile payment system and an access device such as their cell phone, users are able to send, request, and verify receipt of money, pay for services, pay for bills… check the balance, and more. In addition, in at least some embodiments each of these transactions is effected substantially in real time, with good funds that are immediately available to the recipient).
([0025] Need for electronic payments to be available to everyone, any-place, any-time and in near-real-time. Need for electronic payments to result in an instantly or near-instantly usable form of currency, such as, for example, a companion prepaid debit card, or through a link into a user's demand deposit account (DDA) at a bank. Need for electronic payments to be accessible to consumers with or without bank accounts… Need for electronic payments to work across banks. Need for electronic payments to be accessible via mobile devices. Need for electronic payments to be accessible via consumer media devices such as PCs, POS payment terminals, TV cable boxes, DVRs, satellite boxes, and others… Need for electronic payments to work across electronic networks such as mobile carriers, cable carriers, satellite carriers, and others).
	
Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
The applicant’s Claim Interpretation, Intended Use and Contingent Limitations arguments are moot because the interpretation are moot.   

The applicant’s 35 U.S.C. § 112(a) arguments are moot because the interpretation are withdrawn.   

The applicant’s 35 U.S.C. § 112(b) arguments are moot because the interpretation are withdrawn.   

The applicant’s 35 USC § 102(a)(1) arguments are moot because the interpretation are withdrawn.   

The applicant’s 35 U.S.C. § 103 arguments are moot because the interpretation are withdrawn.   

In response to applicant's argument that: 
“35 U.S.C. 101… Applicant has canceled Claims 1-28,”
the examiner respectfully disagrees.   The new claims are also subject to the 35 U.S.C. 101 rejections.  Please see above.

In response to applicant's argument that: 
“35 U.S.C. § 102(a)(1)… Applicant has canceled Claims 1-7, 9-10, 14-23, and 26-28,”
the examiner respectfully disagrees.   The new claims are also subject to the 35 U.S.C. § 102(a)(1) rejections.  Please see above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698